—In an action to recover damages for personal injuries allegedly sustained in a boat showroom, the third-party defendant appeals from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated February 19, 1997, which denied its motion for summary judgment dismissing the third-party complaint and all cross claims asserted against it.
*455Ordered that the order is affirmed, with costs.
The plaintiff sustained an injury while descending a ladder that was “not secured or improperly secured” to the rear of a 25-foot Monterey Cruiser, a boat manufactured by the appellant. An issue of fact exists concerning the nature of the alleged defective condition and whether the third-party defendant may be held liable therefor (see, Robinson v Reed-Prentice Div., 49 NY2d 471, 478; Codling v Paglia, 32 NY2d 330, 342). Accordingly, the third-party defendant, as the party seeking summary judgment, failed to establish entitlement to judgment in its favor as a matter of law, and its motion was properly denied (see, Zuckerman v City of New York, 49 NY2d 557, 562).
Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.